Citation Nr: 0828564	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-10 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
nonservice-connected pension benefits in the amount of 
$2,221.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 decision of a Committee on 
Waivers and Compromises (Committee) of the Department of 
Veteran's Affairs (VA) that denied the veteran's claim for 
waiver of recovery of an overpayment of $2,221.00 in VA 
nonservice-connected pension benefits. 


FINDINGS OF FACT

1.  Effective from April 1, 1995, the veteran was paid VA 
nonservice-connected pension benefits.  While notice of his 
entitlement was not initially accompanied by information 
which set forth factors affecting the right to payment, the 
veteran was subsequently notified of such factors.  

2.  In October 2004, the RO reduced pension payments 
effective January 1, 2003, resulting in an overpayment of 
$2,221.00.

3.  There was no fraud, misrepresentation, or bad faith on 
the part of the veteran.   

4.  The overpayment resulted from the actions of the veteran; 
there was no fault on the part of VA.

5.  There is no evidence demonstrating that the recovery of 
the assessed overpayment would deprive the veteran of the 
ability to provide for basic necessities.

6.  Waiver of the assessed overpayment would unjustly enrich 
the veteran.

7.  There is no evidence demonstrating that the veteran's 
assets and income, with consideration of the cost of life's 
basic necessities, are not sufficient to permit repayment of 
the amount of the overpayment indebtedness of $2,221.00 
without resulting in excessive financial difficulty.  
Additionally, collection of the indebtedness would not defeat 
the purposes of the award of VA benefits, or otherwise be 
inequitable.

7.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

The recovery of the overpayment of VA nonservice-connected 
pension benefits in the amount of $2,221.00 is not against 
equity and good conscience and, therefore, is not waived.  38 
U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  

The record reflects that the veteran has been in receipt of 
VA nonservice-connected pension benefits since April 1, 1995.  
The record also reflects that while notice of his entitlement 
was not initially accompanied by information which set forth 
factors affecting the right to payment, the veteran was 
subsequently notified of such factors.  Since April 1, 1995, 
the veteran has been aware of the need to submit annual 
eligibility verification reports (EVRs) in order to continue 
receiving nonservice-connected pension benefits.  He 
submitted such reports in May 1996, February 1997, February 
1998, February 1999, and February 2000.  He did not submit 
EVRs in 2001, 2002, or 2003.  His failure to submit EVRs for 
these years resulted in overpayments of nonservice-connected 
pension benefits because his eligibility to such benefits was 
not verified prior to the payment of such benefits.  While 
the veteran was overpaid nonservice-connected pension 
benefits in 2001 and 2002, he has specifically disagreed with 
and requested waiver of the collection of only the 
overpayment of benefits ($2,221.00) from January 1, 2003.  
Had the veteran submitted an EVR for 2003, an overpayment of 
benefits would possibly not have been created.  The Board 
thus concludes that the overpayment of $2,221.00 was properly 
created because the veteran received benefits to which he was 
not legally entitled.

The veteran requested a waiver of recovery of the overpayment 
of nonservice-connected benefits within 180 days of receiving 
notification of the indebtedness.  As he filed a timely 
application for waiver of the overpayment, he meets the basic 
eligibility requirements for a waiver of recovery of his VA 
indebtedness.  The Board thus turns to the merits of the 
veteran's claim. 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. 
§ 1.963(b)(2) (2007).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (2007).  The phrase equity and good conscience means 
the arrival at a fair decision between the obligor and the 
Government.  In making this determination, consideration will 
be given to the following elements (which are not intended to 
be all-inclusive):  (1) fault of the debtor, (2) balancing of 
faults between the debtor and VA, (3) undue hardship of 
collection on the debtor, (4) defeat of the purpose of an 
existing benefit to the appellant, (5) unjust enrichment of 
the appellant, and (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.965(a) (2007).

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a) (2007); Ridings v. Brown, 6 Vet. App. 544 
(1994).

In December 2004, the Committee on Waivers and Compromises 
determined that the facts of the case did not reveal the 
presence of fraud, misrepresentation, or bad faith on the 
part of the veteran in the creation of the overpayment of VA 
nonservice-connected pension benefits.  Because there is no 
evidence that the veteran intended to deceive VA or seek 
unfair advantage,  the Board finds no evidence of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of this overpayment.  There are therefore no 
mandatory bars to waiver in this case.

The question before the Board then is whether recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2007); Ridings v. Brown, 6 Vet. App. 544 
(1994).  In determining whether the recovery of the 
overpayment would be against equity and good conscience, the 
first consideration is whether the veteran was at fault in 
the creation of the overpayment.  In this case, the Board 
finds that the veteran was solely at fault in the creation of 
the overpayment.  The record reflects that the veteran has 
been in receipt of VA nonservice-connected pension benefits 
since April 1, 1995.  Despite that the veteran was not 
informed at the time of his initial award of benefits that he 
was required to submit EVRs each year in order to continue 
receiving pension benefits, his compliance with this 
requirement in May 1996, February 1997, February 1998, 
February 1999, and February 2000 clearly reflects his 
awareness of the need to do so.  Thus, in failing to submit 
an EVR for 2003, the veteran received benefits to which he 
was not clearly entitled.  The veteran thus bore sole fault 
in creating the overpayment, as he continued to accept 
benefits to which he was not entitled.  The question of fault 
is a different question than that of fraud or bad faith.  
Persons dealing with the Government are charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, regardless of whether the individual has actual 
knowledge of the regulation.  Morris v. Derwinski, 1 Vet. 
App. 261 (1991); Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  As the veteran may be charged with knowledge of 
an agency regulation of which he had no actual notice, in 
this case that it was his duty to submit EVRs each year, he 
is at fault in the creation of the debt.  Significantly, the 
EVR forms sent to the veteran specifically notified him that 
his failure to return the form would result in the 
discontinuation of payments.

The second element to consider is the balancing of faults, 
which requires a weighing of the fault of the debtor against 
the fault of VA. 38 C.F.R. § 1.965(a)(2). The Board finds 
that the veteran's fault is mitigated to a degree by the 
failure of VA to document that it provided written 
notification of the need to submit EVRs each year.  However, 
the claims folder does show that VA attempted in May 2003 and 
October 2004 to explain to the veteran that no further 
nonservice-connected pension benefits could be paid until the 
EVR was submitted.  On both of these occasions, the veteran 
was again given an EVR to submit after the requisite 
information had been filled in.  VA also acted promptly after 
the veteran again failed to submit the EVR.  Taken as a 
whole, the fault on the part of the VA does not outweigh the 
fault on the part of the veteran in the creation of the debt.  
This weighs against a finding that recovery of the 
overpayment would be against equity and good conscience.

The next question for consideration is whether collection of 
the debt would cause the veteran undue financial hardship.  
The Board finds no evidence demonstrating that it would.  In 
numerous written statements, the veteran has indicated that 
collection of the overpayment would cause him and his spouse 
undue financial hardship.  However, in an October 2004 report 
of financial status, the veteran reported monthly income of 
$1,345.00 and monthly expenses of $921.00, leaving a balance 
of $421.00.  Given that the veteran's reported monthly income 
exceeds his monthly expenses, the Board finds that the 
recovery of the overpayment would not deprive the veteran of 
the basic necessities of life or result in undue financial 
hardship for him or his family.  This also weighs against a 
finding that recovery of the overpayment would be against 
equity and good conscience.

The next question for consideration is whether the recovery 
of the overpayment would defeat the purpose for which the 
benefits were intended.  In this case, the purpose of VA 
nonservice-connected pension benefits would not be defeated.  
The purpose of nonservice-connected pension benefits is to 
assist persons who have an impaired earning capacity due to a 
nonservice-connected disability.  While there is no evidence 
demonstrating that the veteran has been either employed or 
employable, the Board finds that repayment of the debt at 
issue in this case would not conflict with the objective 
underlying the benefits, as without submission of the EVR, 
the veteran was not entitled to the pension benefits as paid.  
Thus, continued repayment of the debt would not nullify the 
purpose for which the pension benefits were intended, since 
the veteran will not be deprived of basic necessities such as 
food and shelter.  38 C.F.R. § 1.965(a)(4).

The Board also finds that failure to make restitution would 
unfairly enrich the veteran because he received monetary 
benefits to which he was not entitled.  VA continued to make 
pension payments despite that the veteran had not submitted 
an EVR for 2003.  The monies paid from January 1, 2003, were 
not warranted because the veteran did not submit verification 
of his continued eligibility for pension benefits.  Under 
such circumstances, to allow the veteran to retain the 
overpaid pension would constitute unjust enrichment.

Finally, the Board must consider whether reliance on the 
benefits resulted in relinquishment of a valuable right or 
the incurrence of a legal obligation.  The veteran has not 
contended, nor does the evidence show, that he relinquished a 
valuable right or incurred a legal obligation in reliance on 
VA continuing to pay nonservice-connected pension.  Nor does 
the record reveal other factors which make recovery of the 
overpayment inequitable.

In sum, the Board finds that the principles of equity and 
good conscience would not be violated if VA were to recover 
the overpayment in question.  The veteran has been found to 
be at fault in the creation of the debt, and the retention of 
the overpayment would therefore unfairly enrich the veteran.  
Moreover, repayment of the debt would not deprive the veteran 
of the ability to provide for basic necessities of life, nor 
would recovery of the overpayment defeat the purpose for 
which the benefits were intended.  Lastly, the veteran has 
not relinquished a valuable right or incurred a legal 
obligation in reliance on the overpayment of his VA benefits.  
Accordingly, a waiver of recovery of the overpayment of VA 
compensation benefits is not warranted.  As the preponderance 
of the evidence is against the claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

With respect to VA's duties to notify and assist the veteran 
with his claim, the provisions which set forth notice and 
assistance requirements on the part of VA in the adjudication 
of certain claims, are not applicable to requests for waiver 
of recovery of overpayments.  Lueras v. Principi, 18 Vet. 
App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002); 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


ORDER

Waiver of the recovery of overpayment of VA nonservice-
connected pension benefits in the amount of $2,221.00 is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


